Guggenheim Strategic Opportunities Fund 2455 Corporate West Drive Lisle, Illinois 60532 September 28, 2012 Kimberly A. Browning Securities and Exchange Commission treet, NE Washington, DC20549 Re: Guggenheim Strategic Opportunities Fund – Post-Effective Amendment No. 4 to RegistrationStatement on Form N-2 (File Nos. 333-168044 and 811-21982) Dear Ms. Browning: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Guggenheim Strategic Opportunities Fund hereby requests acceleration of the effective date of the above-captioned Post-Effective Amendment No. 4 to its Registration Statement on Form N-2 so that it may become effective at 4:00 p.m., Eastern time, on Friday, September 28, 2012, or as soon as practical thereafter. Sincerely, GUGGENHEIM STRATEGIC OPPORTUNITIES FUND By:/s/ Mark E. Mathiasen Mark E. Mathiasen Secretary
